DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claim(s) 14 and 29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
  	The disclosure is objected to because of the following informalities: 
	Paragraph [0112] discloses the second frequency band and the third frequency band are contiguous in frequency but then discloses the first frequency band corresponds to frequency band 554 and frequency band 546 of Fig. 5 while the second frequency band corresponds to frequency band 544. There is no association of the third frequency band in Fig. 5 to show how the third frequency band is contiguous in frequency with the second frequency band corresponding to frequency band 544. The Examiner assumes frequency band 546 corresponds to the third frequency band.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 1-3, 8-10, 15-18, 23-25, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karjalainen et al. (US 2013/0223294 A1) (cited in IDS).

Regarding claim 1, Karjalainen discloses A method for a user equipment (UE) (Fig. 1: user device 3 or 4), comprising:
responsive to a first pathloss between the UE and a base station (BS) satisfying a threshold for a same-frequency full-duplex (SFFD) operation, transmitting first data from the UE to the BS over a first frequency band while receiving second data from the BS at the UE over the first frequency band (Fig. 1, [0072]: user device 4 and base station 2 are close to each other and path loss between them is not as large (=satisfying a threshold) to use full duplex mode. [0005], [0036]: in full duplex mode transmission and reception occur in same frequency band (=SFFD operation). Fig. 5, [0079]-[0083]: UE2 (=user device 4 of Fig. 1) and base station 2 operate in full duplex mode, where in frame 2 the UE2 can transmit uplink (=first data) to the base station 2 and receive downlink (=second data) same subframes on resource blocks 1-2 (=first frequency band according to [0005], [0036]: in the frequency domain, one resource block comprises 12 consecutive sub-carriers)); and
responsive to a second pathloss between the UE and the BS failing to satisfy the threshold, transmitting third data from the UE to the BS over a second frequency band while receiving fourth data from the BS at the UE over a third frequency band that is distinct from the second frequency band according to an offset-frequency full-duplex (FD) operation (Fig. 1: [0072]: user device 3 and base station 2 are far from each other and path loss between them is large (=failing to satisfy the threshold) to not use full duplex mode efficiently. [0005], [0036]: in half duplex / non full duplex mode transmission and reception occur in different frequency bands by separating the downlink and uplink transmissions in the frequency domain (=offset-frequency full-duplex operation as per applicant’s definition in [0002]). Fig. 5, [0079]-[0083]: UE1 (=user device 3 of Fig. 1) and base station 2 operate in half duplex mode, where in frame 1 the UE1 receives downlink (=fourth data) from the base station 2 and transmits uplink (=third data) to the base station 2 in different subframes on resource block 1 (=second frequency band and third frequency band according to [0005], [0036]: in the frequency domain, one resource block comprises 12 consecutive sub-carriers)).

Regarding claim 16, Karjalainen discloses A user equipment (UE) comprising (Fig. 6, [0084]: user equipment 20 is user device 3 or 4):
a transceiver configured to (Fig. 6, [0084]: multiple antennas 24):
responsive to a first pathloss between the UE and a base station (BS) satisfying a threshold for a same-frequency full-duplex (SFFD) operation, transmit first data to the BS over a first frequency band while receiving second data from the BS over the first frequency band (Fig. 1, [0072]: user device 4 and base station 2 are close to each other and path loss between them is not as large in full duplex mode transmission and reception occur in same frequency band (=SFFD operation). Fig. 5, [0079]-[0083]: UE2 (=user device 4 of Fig. 1) and base station 2 operate in full duplex mode, where in frame 2 the UE2 can transmit uplink (=first data) to the base station 2 and receive downlink (=second data) from the base station 2 in the same subframes on resource blocks 1-2 (=first frequency band according to [0005], [0036]: in the frequency domain, one resource block comprises 12 consecutive sub-carriers)); and
responsive to a second pathloss between the UE and the BS failing to satisfy the threshold, transmit third data to the BS over a second frequency band while receiving fourth data from the BS over a third frequency band that is distinct from the second frequency band according to an offset-frequency full-duplex (FD) operation (Fig. 1: [0072]: user device 3 and base station 2 are far from each other and path loss between them is large (=failing to satisfy the threshold) to not use full duplex mode efficiently. [0005], [0036]: in half duplex / non full duplex mode transmission and reception occur in different frequency bands by separating the downlink and uplink transmissions in the frequency domain (=offset-frequency full-duplex operation as per applicant’s definition in [0002]). Fig. 5, [0079]-[0083]: UE1 (=user device 3 of Fig. 1) and base station 2 operate in half duplex mode, where in frame 1 the UE1 receives downlink (=fourth data) from the base station 2 and transmits uplink (=third data) to the base station 2 in different subframes on resource block 1 (=second frequency band and third frequency band according to [0005], [0036]: in the frequency domain, one resource block comprises 12 consecutive sub-carriers)).

Regarding claims 2 and 17, Karjalainen discloses all features of claims 1 and 16 as outlined above. 
Karjalainen further discloses wherein the first frequency band, the second frequency band, and the third frequency band each have the same bandwidth (Fig. 5: UE2 transmits uplink and receives subframe 4 on RB1 (=first frequency band) of frame 2, UE1 transmits uplink in subframe 3 on RB1 (=second frequency band) of frame 1 and receives downlink in subframe 1 on RB1 (=third frequency band) of frame 1. Note: they all have the same bandwidth because the downlink/uplink transmissions occur on one resource block (RB1)).

Regarding claims 3 and 18, Karjalainen discloses all features of claims 1 and 16 as outlined above. 
Karjalainen further discloses wherein the first frequency band have a different bandwidth than at least one of the second frequency band or the third frequency band (Fig. 5: UE2 transmits uplink and receives downlink in subframe 1 on RB1-2 (=first frequency band) of frame 2, UE1 transmits uplink in subframe 3 on RB1 (=second frequency band) of frame 1 and receives downlink in subframe 1 on RB1 (=third frequency band) of frame 1. Note: first frequency band is different than second frequency band and third frequency band because first frequency band uses two resource blocks (RB1-2)).

Regarding claim 8, Karjalainen discloses A method for a base station (BS), comprising:
responsive to a first pathloss between the BS and a first user equipment (UE) satisfying a threshold for a same-frequency full-duplex (SFFD) operation, transmitting first data from the BS to the first UE over a first frequency band while receiving second data from the first UE at the BS over the first frequency band (Fig. 1, [0072]: user device 4 (=first UE) and base station 2 are close to each other and path loss between them is not as large (=satisfying a threshold) to use full duplex mode. [0005], [0036]: in full duplex mode transmission and reception occur in same frequency band (=SFFD operation). Fig. 5, [0079]-[0083]: UE2 (=user device 4 of Fig. 1) and base station 2 operate in full duplex mode, where in frame 2 the base station 2 can transmit downlink (=first data) to the UE2 uplink (=second data) from the UE2 in the same subframes on resource blocks 1-2 (=first frequency band according to [0005], [0036]: in the frequency domain, one resource block comprises 12 consecutive sub-carriers)); and
responsive to a second pathloss between the BS and a second UE failing to satisfy the threshold, transmitting third data from the BS to the second UE over a second frequency band while receiving fourth data from the second UE at the BS over a third frequency band that is distinct from the second frequency band according to an offset-frequency full-duplex (FD) operation (Fig. 1: [0072]: user device 3 (=second UE) and base station 2 are far from each other and path loss between them is large (=failing to satisfy the threshold) to not use full duplex mode efficiently. [0005], [0036]: in half duplex / non full duplex mode transmission and reception occur in different frequency bands by separating the downlink and uplink transmissions in the frequency domain (=offset-frequency full-duplex operation as per applicant’s definition in [0002]). Fig. 5, [0079]-[0083]: UE1 (=user device 3 of Fig. 1) and base station 2 operate in half duplex mode, where in frame 1 the base station 2 transmits downlink (=third data) to the UE1 and receives uplink (=fourth data) from the UE1 in different subframes on resource block 1 (=second frequency band and third frequency band according to [0005], [0036]: in the frequency domain, one resource block comprises 12 consecutive sub-carriers)).

Regarding claim 23, Karjalainen discloses A base station (BS) comprising (Fig. 7, [0085]: network entity 30 is base station 2):
a transceiver configured to (Fig. 7, [0085]: multiple antennas 35):
responsive to a first pathloss between the BS and a first user equipment (UE) satisfying a threshold for a same-frequency full-duplex (SFFD) operation, transmitting first data to the first UE over a first frequency band while receiving second data from the first UE over the first frequency band (Fig. 1, [0072]: user device 4 (=first UE) and base station 2 are close to each other and path loss between them is not as large (=satisfying a threshold) to use full duplex mode. [0005], [0036]: in full duplex mode transmission and reception occur in same frequency band (=SFFD operation). Fig. 5, [0079]-[0083]: UE2 (=user device 4 of Fig. 1) and base station 2 operate in full duplex mode, where in frame 2 the base station 2 can transmit downlink (=first data) to the UE2 and receive uplink (=second data) from the UE2 in the same subframes on resource blocks 1-2 (=first frequency band according to [0005], [0036]: in the frequency domain, one resource block comprises 12 consecutive sub-carriers)); and
responsive to a second pathloss between the BS and a second UE failing to satisfy the threshold, transmitting third data to the second UE over a second frequency band while receiving fourth data from the second UE over a third frequency band that is distinct from the second frequency band according to an offset-frequency full-duplex (FD) operation (Fig. 1: [0072]: user device 3 (=second UE) and base station 2 are far from each other and path loss between them is large (=failing to satisfy the threshold) to not use full duplex mode efficiently. [0005], [0036]: in half duplex / non full duplex mode transmission and reception occur in different frequency bands by separating the downlink and uplink transmissions in the frequency domain (=offset-frequency full-duplex operation as per applicant’s definition in [0002]). Fig. 5, [0079]-[0083]: UE1 (=user device 3 of Fig. 1) and base station 2 operate in half duplex mode, where in frame 1 the base station 2 transmits downlink (=third data) to the UE1 and receives uplink (=fourth data) from the UE1 in different subframes on resource block 1 (=second frequency band and third frequency band according to [0005], [0036]: in the frequency domain, one resource block comprises 12 consecutive sub-carriers)).


Karjalainen further discloses wherein the first frequency band, the second frequency band, and the third frequency band each have the same bandwidth (Fig. 5: base station 2 transmits downlink and receives uplink in subframe 4 on RB1 (=first frequency band) of frame 2, base station 2 transmits downlink in subframe 3 on RB1 (=second frequency band) of frame 1 and transmits uplink in subframe 1 on RB1 (=third frequency band) of frame 1. Note: they all have the same bandwidth because the downlink/uplink transmissions occur on one resource block (RB1)).

Regarding claims 10 and 25, Karjalainen discloses all features of claims 8 and 23 as outlined above. 
Karjalainen further discloses wherein the first frequency band have a different bandwidth than at least one of the second frequency band or the third frequency band (Fig. 5: base station 2 transmits downlink and receives uplink in subframe 1 on RB1-2 (=first frequency band) of frame 2, base station 2 transmits downlink in subframe 3 on RB1 (=second frequency band) of frame 1 and receives uplink in subframe 1 on RB1 (=third frequency band) of frame 1. Note: first frequency band is different than second frequency band and third frequency band because first frequency band uses two resource blocks (RB1-2)).

Regarding claims 15 and 30, Karjalainen discloses all features of claims 8 and 23 as outlined above. 
Karjalainen further discloses transmitting, by the BS to the first UE, an allocation indicating the first frequency band for the SFFD operation based on a comparison between the first pathloss and the threshold ([0072]: base station determines a mode for user devices 3-4 based on path loss user device 4 (=first UE) is permitted to use full duplex mode when the path loss is not too large. [0078]: base station schedules full duplex mode to user devices that can perform full duplex based on whether the path loss is too high between the base station 2 and the user device); and
transmitting, by the BS to the second UE, an allocation indicating the second frequency band and the third frequency band for the offset-frequency FD operation based on a comparison between the second pathloss and the threshold ([0072]: base station determines a mode for user devices 3-4 based on path loss measurements being too large or not being too large, i.e. user device 3 (=second UE) is not permitted to use full duplex mode when the path loss is too large. [0078]: base station schedules half duplex mode to user devices that cannot perform full duplex based on whether the path loss is too high between the base station 2 and the user device).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim(s) 4, 11, 19, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karjalainen et al. (US 2013/0223294 A1) (cited in IDS) in view of Mo et al. (US 2018/0295020 A1).

Regarding claims 4 and 19, Karjalainen discloses all features of claims 1 and 16 as outlined above. 
Karjalainen further discloses the second frequency band and the third frequency band (Fig. 5: UE1 transmits uplink in subframe 3 on RB1 (=second frequency band) and receives downlink in subframe 1 on RB1 (=third frequency band)).
Karjalainen does not disclose, but Mo discloses wherein the second frequency band and the third frequency band are contiguous in frequency (Fig. 4, [0113]-[0114]: UE11 uses downlink frequency band f2 and uplink frequency band f1, where f1 is from 0 MHz to 2.0 MHz and f2 is from 2.0 MHz to 4.0 Mhz. Note: f1 and f2 are thus contiguous in frequency. Abstract: full duplex system where uplink frequency band and downlink frequency band are different (=offset-frequency full-duplex operation as per applicant’s definition in [0002])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the uplink transmission in subframe 3 on RB1 and downlink reception in subframe 1 on RB1, as taught by Karjalainen, to be in contiguous but different frequency bands, as taught by Mo.
Doing so reduces interference (Mo: abstract).

Regarding claims 11 and 26, Karjalainen discloses all features of claims 8 and 23 as outlined above. 
Karjalainen further discloses the second frequency band and the third frequency band (Fig. 5: base station 2 transmits downlink in subframe 3 on RB1 (=second frequency band) and receives uplink in subframe 1 on RB1 (=third frequency band)).
Karjalainen does not disclose, but Mo discloses wherein the second frequency band and the third frequency band are contiguous in frequency (Fig. 4, [0113]-[0114]: UE11 uses downlink Note: f1 and f2 are thus contiguous in frequency. Abstract: full duplex system where uplink frequency band and downlink frequency band are different (=offset-frequency full-duplex operation as per applicant’s definition in [0002])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the uplink transmission in subframe 3 on RB1 and downlink reception in subframe 1 on RB1, as taught by Karjalainen, to be in contiguous but different frequency bands, as taught by Mo.
Doing so reduces interference (Mo: abstract).


 	Claim(s) 5-6, 12-13, 20-21, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karjalainen et al. (US 2013/0223294 A1) (cited in IDS) in view of Ishii et al. (US 2010/0105390 A1) (cited in IDS).

Regarding claims 5 and 20, Karjalainen discloses all features of claims 1 and 16 as outlined above. 
Karjalainen further discloses the second frequency band and the third frequency band (Fig. 5: UE1 transmits uplink in subframe 3 on RB1 (=second frequency band) and receives downlink in subframe 1 on RB1 (=third frequency band)).
Karjalainen does not disclose, but Ishii discloses wherein the second frequency band and the third frequency band are spaced apart by a frequency separation (Fig. 15, [0397]: UL frequency band and DL frequency band are separated by a distance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the uplink transmission in subframe 3 on RB1 and 
Doing so reduces interference between uplink transmission and downlink reception (Ishii: [0397]).

Regarding claims 6 and 21, Karjalainen in view of Ishii discloses all features of claims 5 and 20 as outlined above. 
Karjalainen does not disclose, but Ishii further discloses wherein the frequency separation between the second frequency band and the third frequency band is based on the second pathloss (Fig. 15, [0397]: the separation by a distance between the UL frequency band and the DL frequency band is based on the path loss value being large).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the uplink transmission in subframe 3 on RB1 and downlink reception in subframe 1 on RB1 when the path loss is large, as taught by Karjalainen, to be separated by a distance according to the path loss value being relative large, as taught by Ishii.
Doing so reduces interference between uplink transmission and downlink reception (Ishii: [0397]).

Regarding claims 12 and 27, Karjalainen discloses all features of claims 8 and 23 as outlined above. 
Karjalainen further discloses the second frequency band and the third frequency band (Fig. 5: base station 2 transmits downlink in subframe 3 on RB1 (=second frequency band) and receives uplink in subframe 1 on RB1 (=third frequency band)).
wherein the second frequency band and the third frequency band are spaced apart by a frequency separation (Fig. 15, [0397]: UL frequency band and DL frequency band are separated by a distance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the uplink transmission in subframe 3 on RB1 and downlink reception in subframe 1 on RB1, as taught by Karjalainen, to be separated by a distance, as taught by Ishii.
Doing so reduces interference between uplink transmission and downlink reception (Ishii: [0397]).

Regarding claims 13 and 28, Karjalainen discloses all features of claims 12 and 27 as outlined above. 
Karjalainen does not disclose, but Ishii further discloses determining, by the BS, the frequency separation between the second frequency band and the third frequency band based on the second pathloss (Fig. 15, [0397]: the separation by a distance between the UL frequency band and the DL frequency band is based on the path loss value being large).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the uplink transmission in subframe 3 on RB1 and downlink reception in subframe 1 on RB1 when the path loss is large, as taught by Karjalainen, to be separated by a distance according to the path loss value being relative large, as taught by Ishii.
Doing so reduces interference between uplink transmission and downlink reception (Ishii: [0397]).

	Claim(s) 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karjalainen et al. (US 2013/0223294 A1) (cited in IDS) in view of Leung et al. (US 2015/0118980 A1).

Regarding claims 7 and 22, Karjalainen discloses all features of claims 1 and 16 as outlined above. 
Karjalainen further discloses the transceiver configured to transmit the third data to the BS over the second frequency band while receiving the fourth data from the BS over the third frequency band is configured to (Fig. 5, [0079]-[0083]: in frame 1 the UE1 receives downlink (=fourth data) from the base station 2 and transmits uplink (=third data) to the base station 2 in different subframes on resource block 1 (=second frequency band and third frequency band according to [0005], [0036])).
Karjalainen does not disclose, but Leung discloses wherein:
the transceiver comprises a local oscillator (LO), a first mixer, and a second mixer (Fig. 2, [0038]: user terminal’s transceiver 254 includes local oscillator. Fig. 3B, [0051]: transceiver includes mixers 362 and 308); and
modulate, via the LO and the first mixer, the third data at an offset from a direct current (DC) frequency to produce a radio frequency (RF) signal in the second frequency band ([0038]: local oscillator generates a signal by converting a signal to a different frequency using a mixer. [0032]: on uplink, the user terminal modulates the traffic data and generates an uplink signal by frequency converting a respective symbol stream. [0041]: DC offset to compensate LO leakage); and
downconvert, via the LO and the second mixer, a RF signal carrying the fourth data in the third frequency band to the DC frequency ([0038]: local oscillator generates a signal by converting a signal to a different frequency using a mixer. [0036]: on downlink, the user terminal demodulates .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE, as taught by Karjalainen, to include a local oscillator and two mixers in the transceiver to generate signals by converting the signal to a different frequency by using a mixer, as taught by Leung.
Doing so provides a compromise between stability and tune-ability (Leung: [0038]).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/T.H.N./Examiner, Art Unit 2478     

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478